DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Election/Restrictions
Claims 1-3, 5, 8, 10-11, 14-20, 26, 30-32, 39, 41-42, 44-50 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 08/06/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II-IV is withdrawn.  Claims 20, 26, 30-32, 39, 41-42, 44-50, directed to groups II-IV no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Ryan Schneider on 02/25/2021. Applicant agreed to amend the claims as follows in order to overcome the prior art rejection, and particularly point out and distinctly claim the allowable subject matter.   

The application has been amended as follows: 


Claim 1 was amended as follows:

1. A system for assessing joint health of a joint comprising:
health comprising a wearable sensor for placement proximate the joint and configured to measure at least one non-acoustic characteristic of the joint during movement;
a second sensing assembly for sensing characteristics related to the joint structure comprising:
	a first wearable bioimpedance sensor comprising a source of current; and
	a second wearable bioimpedance sensor comprising a receiver and configured
for placement proximate the joints; 
the second sensing assembly configured to measure bioimpedance of the joint based at least in part upon a voltage drop across the joint; 
a health assessor that provides an assessment of joint health through interpretation of characteristics from the first and the second sensing assemblies; and 
an output assembly capable of providing an indication of joint health to a user of the system;
	wherein:
		at least one non-acoustic characteristic of the joint during movement is selected from the group consisting of linear acceleration and angular velocity;
		the first sensing assembly further comprises an acoustic sensor configured to measure acoustic emissions from the joint during movement; and

		the health assessor is configured to automatically and periodically calibrate the measured bioimpedance from the second sensing assembly.
In claim 5, line 1, change “4” to –1--.

In claim 11, line 1, change “11” to –1--.
Claim 9 was canceled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791